IN THE SUPREME COURT OF THE STATE OF DELAWARE


     SIMON CHARLES,1                            §
                                                §
            Respondent-Below,                   §   No. 552, 2017
            Appellant,                          §
                                                §   Court Below: Family Court
            v.                                  §   of the State of Delaware
                                                §   in and for New Castle County
     DEPARTMENT OF SERVICES                     §
     FOR CHILDREN, YOUTH AND                    §   File Nos. CN 13-03059 &
     THEIR FAMILIES/DIVISION OF                 §                17-10-02TN
     FAMILY SERVICES                            §
     (DSCYF/DFS),                               §   Petition Nos. 16-30535 &
                                                §                 17-30444
            Petitioner-Below,                   §
            Appellee.                           §
                                                §
     IN THE INTEREST OF:                        §
     SARAH FULLERTON-                           §
     CHARLES.                                   §

                               Submitted: September 12, 2018
                               Decided:   September 24, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                         ORDER

         This 24th day of September, 2018, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
judgment of the Family Court should be affirmed on the basis of and for the

reasons stated in its November 28, 2017 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                   Justice




                                     2